    Case 1:18-cr-00160-LMB Document 50 Filed 10/11/18 Page 1 of 16 PageID# 323



                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division



    UNITED STATES OF AMERICA                          Criminal No. 1:18-CR-160

                 v.                                   Hon. Leonie M. Brinkema

    KEISHA L. WILLIAMS,                               Trial Date: October 15, 2018

               Defendant.



     GOVERNMENT'S SUBMISSION OF JOINT PROPOSED SPECIAL VERDICT FORM

        Pursuant to the Court’s Order dated October 11, 2018, the parties have conferred and

agreed to the Proposed Special Verdict Form, which the government is submitting on behalf of

the parties.

.                                            Respectfully submitted,

                                             G. Zachary Terwilliger
                                             United States Attorney


                                     By:                    /s/
                                             Grace L. Hill
                                             Jack Hanly
                                             Assistant United States Attorneys
                                             United States Attorney’s Office
                                             Eastern District of Virginia
                                             2100 Jamieson Avenue
                                             Alexandria, VA 22314
                                             Phone: (703) 299-3700; Fax: (703) 299-3980
                                             Email: Grace.Hill@usdoj.gov
                                             Email: Jack.Hanly@usdoj.gov
Case 1:18-cr-00160-LMB Document 50 Filed 10/11/18 Page 2 of 16 PageID# 324




               IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF VIRGINIA

                                  Alexandria Division


UNITED STATES OF AMERICA                           Criminal No. 1:18-CR-160

          v.                                       Hon. Leonie M. Brinkema

KEISHA L. WILLIAMS,                                Trial Date: October 15, 2018

       Defendant.



                           VERDICT FORM–COUNT ONE

    With respect to Count One, wire fraud (August 11, 2015, check deposit):

    We, the jury, find the Defendant, KEISHA L. WILLIAMS:

           Not Guilty:                  Guilty:



    So say we all this   day of                   , 2018.




                                  Foreperson
Case 1:18-cr-00160-LMB Document 50 Filed 10/11/18 Page 3 of 16 PageID# 325



               IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF VIRGINIA

                                   Alexandria Division


UNITED STATES OF AMERICA                            Criminal No. 1:18-CR-160

          v.                                        Hon. Leonie M. Brinkema

KEISHA L. WILLIAMS,                                 Trial Date: October 15, 2018

       Defendant.



                          VERDICT FORM–COUNT THREE

    With respect to Count Three, wire fraud (July 14, 2016, phone call):

    We, the jury, find the Defendant, KEISHA L. WILLIAMS:

           Not Guilty:                   Guilty:



    So say we all this    day of                   , 2018.




                                   Foreperson
Case 1:18-cr-00160-LMB Document 50 Filed 10/11/18 Page 4 of 16 PageID# 326



               IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF VIRGINIA

                                   Alexandria Division


UNITED STATES OF AMERICA                            Criminal No. 1:18-CR-160

          v.                                        Hon. Leonie M. Brinkema

KEISHA L. WILLIAMS,                                 Trial Date: October 15, 2018

       Defendant.



                           VERDICT FORM–COUNT FOUR

    With respect to Count Four, wire fraud (July 15, 2016, email):

    We, the jury, find the Defendant, KEISHA L. WILLIAMS:

           Not Guilty:                   Guilty:



    So say we all this    day of                   , 2018.




                                   Foreperson
Case 1:18-cr-00160-LMB Document 50 Filed 10/11/18 Page 5 of 16 PageID# 327



               IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF VIRGINIA

                                   Alexandria Division


UNITED STATES OF AMERICA                            Criminal No. 1:18-CR-160

          v.                                        Hon. Leonie M. Brinkema

KEISHA L. WILLIAMS,                                 Trial Date: October 15, 2018

       Defendant.



                           VERDICT FORM–COUNT FIVE

    With respect to Count Five, wire fraud July 27, 2016, phone call):

    We, the jury, find the Defendant, KEISHA L. WILLIAMS:

           Not Guilty:                   Guilty:



    So say we all this    day of                   , 2018.




                                   Foreperson
Case 1:18-cr-00160-LMB Document 50 Filed 10/11/18 Page 6 of 16 PageID# 328



               IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF VIRGINIA

                                   Alexandria Division


UNITED STATES OF AMERICA                            Criminal No. 1:18-CR-160

          v.                                        Hon. Leonie M. Brinkema

KEISHA L. WILLIAMS,                                 Trial Date: October 15, 2018

       Defendant.



                            VERDICT FORM–COUNT SIX

    With respect to Count Six, wire fraud (October 16, 2017, text message):

    We, the jury, find the Defendant, KEISHA L. WILLIAMS:

           Not Guilty:                   Guilty:



    So say we all this    day of                   , 2018.




                                   Foreperson
Case 1:18-cr-00160-LMB Document 50 Filed 10/11/18 Page 7 of 16 PageID# 329



               IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF VIRGINIA

                                  Alexandria Division


UNITED STATES OF AMERICA                           Criminal No. 1:18-CR-160

          v.                                       Hon. Leonie M. Brinkema

KEISHA L. WILLIAMS,                                Trial Date: October 15, 2018

       Defendant.



                         VERDICT FORM–COUNT SEVEN

    With respect to Count Seven, wire fraud (December 9, 2016, phone call):

    We, the jury, find the Defendant, KEISHA L. WILLIAMS:

           Not Guilty:                  Guilty:



    So say we all this   day of                   , 2018.




                                  Foreperson
Case 1:18-cr-00160-LMB Document 50 Filed 10/11/18 Page 8 of 16 PageID# 330



               IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF VIRGINIA

                                  Alexandria Division


UNITED STATES OF AMERICA                           Criminal No. 1:18-CR-160

          v.                                       Hon. Leonie M. Brinkema

KEISHA L. WILLIAMS,                                Trial Date: October 15, 2018

       Defendant.



                          VERDICT FORM–COUNT EIGHT

    With respect to Count Eight, wire fraud (November 1, 2017, text message):

    We, the jury, find the Defendant, KEISHA L. WILLIAMS:

           Not Guilty:                  Guilty:



    So say we all this   day of                   , 2018.




                                  Foreperson
Case 1:18-cr-00160-LMB Document 50 Filed 10/11/18 Page 9 of 16 PageID# 331



               IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF VIRGINIA

                                   Alexandria Division


UNITED STATES OF AMERICA                            Criminal No. 1:18-CR-160

          v.                                        Hon. Leonie M. Brinkema

KEISHA L. WILLIAMS,                                 Trial Date: October 15, 2018

       Defendant.



                           VERDICT FORM–COUNT NINE

    With respect to Count Nine, wire fraud (January 1, 2018, phone call):

    We, the jury, find the Defendant, KEISHA L. WILLIAMS:

           Not Guilty:                   Guilty:



    So say we all this    day of                   , 2018.




                                   Foreperson
Case 1:18-cr-00160-LMB Document 50 Filed 10/11/18 Page 10 of 16 PageID# 332



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division


 UNITED STATES OF AMERICA                              Criminal No. 1:18-CR-160

             v.                                        Hon. Leonie M. Brinkema

 KEISHA L. WILLIAMS,                                   Trial Date: October 15, 2018

          Defendant.



                               VERDICT FORM–COUNT TEN

       With respect to Count Ten, financial transaction in illegal proceeds (March 25, 2015,

Citibank, $14,612.70):

       We, the jury, find the Defendant, KEISHA L. WILLIAMS:

              Not Guilty:                   Guilty:



       So say we all this    day of                   , 2018.




                                      Foreperson
Case 1:18-cr-00160-LMB Document 50 Filed 10/11/18 Page 11 of 16 PageID# 333



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA

                                     Alexandria Division


 UNITED STATES OF AMERICA                             Criminal No. 1:18-CR-160

            v.                                        Hon. Leonie M. Brinkema

 KEISHA L. WILLIAMS,                                  Trial Date: October 15, 2018

          Defendant.



                            VERDICT FORM–COUNT ELEVEN

      With respect to Count Eleven, financial transaction in illegal proceeds (February 12,

2016, Bank of America, $40,000):

      We, the jury, find the Defendant, KEISHA L. WILLIAMS:

             Not Guilty:                   Guilty:



      So say we all this    day of                   , 2018.




                                     Foreperson
Case 1:18-cr-00160-LMB Document 50 Filed 10/11/18 Page 12 of 16 PageID# 334



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division


 UNITED STATES OF AMERICA                              Criminal No. 1:18-CR-160

             v.                                        Hon. Leonie M. Brinkema

 KEISHA L. WILLIAMS,                                   Trial Date: October 15, 2018

          Defendant.



                            VERDICT FORM–COUNT TWELVE

       With respect to Count Twelve, financial transaction in illegal proceeds (April 20, 2017,

Citibank, $124,000):

       We, the jury, find the Defendant, KEISHA L. WILLIAMS:

              Not Guilty:                   Guilty:



       So say we all this    day of                   , 2018.




                                      Foreperson
Case 1:18-cr-00160-LMB Document 50 Filed 10/11/18 Page 13 of 16 PageID# 335



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division


 UNITED STATES OF AMERICA                              Criminal No. 1:18-CR-160

             v.                                        Hon. Leonie M. Brinkema

 KEISHA L. WILLIAMS,                                   Trial Date: October 15, 2018

          Defendant.



                            VERDICT FORM–COUNT THIRTEEN

       With respect to Count Thirteen, financial transaction in illegal proceeds (October 27,

2017, Citibank, $16,000):

       We, the jury, find the Defendant, KEISHA L. WILLIAMS:

              Not Guilty:                   Guilty:



       So say we all this    day of                   , 2018.




                                      Foreperson
Case 1:18-cr-00160-LMB Document 50 Filed 10/11/18 Page 14 of 16 PageID# 336



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA

                                        Alexandria Division


UNITED STATES OF AMERICA                                 Criminal No. 1:18-CR-160

               v.                                        Hon. Leonie M. Brinkema

KEISHA L. WILLIAMS,                                      Trial Date: October 15, 2018

            Defendant.



                              VERDICT FORM–COUNT FOURTEEN

         With respect to Count Fourteen, conspiracy to impersonate a federal agent to demand

money:

         We, the jury, find the Defendant, KEISHA L. WILLIAMS:

                Not Guilty:                   Guilty:



         So say we all this    day of                   , 2018.




                                        Foreperson
Case 1:18-cr-00160-LMB Document 50 Filed 10/11/18 Page 15 of 16 PageID# 337



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division


 UNITED STATES OF AMERICA                                Criminal No. 1:18-CR-160

             v.                                          Hon. Leonie M. Brinkema

 KEISHA L. WILLIAMS,                                     Trial Date: October 15, 2018

          Defendant.



                               VERDICT FORM–COUNT FIFTEEN

       With respect to Count Fifteen, obtaining confidential phone records:

       We, the jury, find the Defendant, KEISHA L. WILLIAMS:

                 Not Guilty:                   Guilty:

       If you find the defendant guilty of having unlawfully purchased or obtained confidential

telephone records, then you must determine whether she did so either:

       _____ while violating another law of the United States, in this case either wire fraud or

       conspiracy to impersonate a federal agent to demand money; or

       _____ as part of a pattern of illegal activity involving more than $100,000 in a 12-month

       period.

                 So say we all this   day of                  , 2018.




                                      Foreperson
Case 1:18-cr-00160-LMB Document 50 Filed 10/11/18 Page 16 of 16 PageID# 338




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 11, 2018, I electronically filed the foregoing document

with the Clerk of Court using the CM/ECF system, which will send a notification of that

electronic filling (NEF) of the foregoing to the following:

       Robert Lee Jenkins , Jr.
       Bynum & Jenkins PLLC
       1010 Cameron Street
       Alexandria, VA 22314
       Email: rjenkins@bynumandjenkinslaw.com


                                      G. Zachary Terwilliger
                                      Acting United States Attorney

                              By:                    /s/
                                      Jack Hanly
                                      Assistant United States Attorney
                                      United States Attorney’s Office
                                      Eastern District of Virginia
                                      2100 Jamieson Avenue
                                      Alexandria, VA 22314
                                      Phone: (703) 299-3700; Fax: (703) 299-3980
                                      Email: Jack.Hanly@usdoj.gov
